DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 08/17/2022.
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. A Terminal Disclaimer has not been filed in order to overcome the Double Patenting Rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-14, and 16-22  rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-5, 8-12, 15-19, and 21-27  of U.S. Patent No. 11,360,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.

Regarding Claim 1 (drawn to a method):
Current Application
Claim 1:

A computer-implemented method comprising: 

receiving information identifying a plurality of data sources; 


for each of the plurality of data sources, retrieving metadata describing the data stored in the data source; 

receiving a natural language question; 

identifying one or more phrases from the natural language question; and 


for each of the one or more phrases: 
identifying from the plurality of data sources, a plurality of data assets matching the phrase, each data asset determined to store data relevant for answering the question; 

determining a score for each of the plurality of data assets, each data asset associated with a set of stored questions, the score for the data asset determined based on a weighted aggregate of the stored questions for the data asset, wherein a stored question is weighted based on a number of times the stored question was invoked; 

ranking the plurality of data assets based on their scores; and 

sending for display via a client device, data describing at least a subset of the plurality of data assets, the subset determined based on the ranking.
‘969
Claim 1:

A computer-implemented method comprising: 

receiving information identifying a plurality of data sources, each data source comprising one or more data assets; 

for each of the plurality of data sources, retrieving metadata describing the data stored in the data source; 

receiving a natural language question; 

generating a virtual data model from the natural language question, the virtual data model comprising one or more entities; 

for each of one or more entities from the virtual data model: determining a set of data assets matching the entity from the plurality of data sources, 



for each data asset from the set of data assets, determining a score for the data asset as a weighted aggregate over previously asked questions associated with the data asset, wherein each previously asked question is weighted based on a frequency of access of the data asset in response to being presented as a result for that question, 

ranking the data assets of the set based on the scores of the data assets, 

configuring for display via a user interface, a subset of the set of data assets selected based on the ranking of the data assets of the set, and receiving a selection of a data asset from the set via the user interface; 

generating an execution plan comprising instructions for accessing the data for the virtual data model from the plurality of data sources based on the received selections of data assets; 

executing the execution plan to generate a result for the question; and 

sending the generated result of the question via a user interface.



Regarding Claim 13 (drawn to a non-transitory computer-readable storage medium):
Current Application
Claim 13:

A non-transitory computer-readable storage medium storing computer-executable instructions for executing on a computer processor, the instructions when executed by the computer processor cause the computer processor to perform steps comprising:

receiving information identifying a plurality of data sources; 


for each of the plurality of data sources, retrieving metadata describing the data stored in the data source; 

receiving a natural language question; 

identifying one or more phrases from the natural language question; and 





for each of the one or more phrases: 
identifying from the plurality of data sources, a plurality of data assets matching the phrase, each data asset determined to store data relevant for answering the question; 

determining a score for each of the plurality of data assets, each data asset associated with a set of stored questions, the score for the data asset determined based on a weighted aggregate of the stored questions for the data asset, wherein a stored question is weighted based on a number of times the stored question was invoked; 

ranking the plurality of data assets based on their scores; and 

sending for display via a client device, data describing at least a subset of the plurality of data assets, the subset determined based on the ranking.
‘969
Claim 13:

A non-transitory computer-readable storage medium storing computer-executable instructions for executing on a computer processor, the instructions when executed by the computer processor cause the computer processor to perform steps comprising: 

receiving information identifying a plurality of data sources, each data source comprising one or more data assets, each data asset comprising fields; 

for each of the plurality of data sources, retrieving metadata describing the data stored in the data source; 

receiving a natural language question; 

generating a virtual data model from the natural language question, the virtual data model comprising one or more entities, each entity comprising fields; 

matching metadata of the one or more data sources with the virtual data model;

for each of one or more entities from the virtual data model: determining a set of data assets matching the entity from the plurality of data sources, 



for each data asset from the set of data assets, determining a score for the data asset as a weighted aggregate over previously asked questions associated with the data asset, wherein each previously asked question is weighted based on a frequency of access of the data asset in response to being presented as a result for that question, 

ranking the data assets of the set based on the scores of the data assets, 

configuring for display via a user interface, a subset of the set of data assets selected based on the ranking of the data assets of the set, and receiving a selection of a data asset from the set via the user interface; 

generating an execution plan comprising instructions for accessing the data for the virtual data model from the plurality of data sources based on the received selections of data assets; 

executing the execution plan to generate a result for the question; and 

sending the generated result of the question via a user interface.



Regarding Claim 20 (drawn to a system):
Current Application
Claim 20:

A computer-implemented system comprising: 

a computer processor; and 

a non-transitory computer-readable storage medium storing computer-executable instructions for executing on a computer processor, the instructions when executed by the computer processor cause the computer processor to perform steps comprising: 

receiving information identifying a plurality of data sources; 


for each of the plurality of data sources, retrieving metadata describing the data stored in the data source; 

receiving a natural language question; 

identifying one or more phrases from the natural language question; and 


for each of the one or more phrases: 
identifying from the plurality of data sources, a plurality of data assets matching the phrase, each data asset determined to store data relevant for answering the question; 

determining a score for each of the plurality of data assets, each data asset associated with a set of stored questions, the score for the data asset determined based on a weighted aggregate of the stored questions for the data asset, wherein a stored question is weighted based on a number of times the stored question was invoked; 

ranking the plurality of data assets based on their scores; and 

sending for display via a client device, data describing at least a subset of the plurality of data assets, the subset determined based on the ranking.
‘969
Claim 18:

A computer system comprising: 

a computer processor; and 

a non-transitory computer-readable storage medium storing computer-executable instructions for executing on a computer processor, the instructions when executed by the computer processor cause the computer processor to perform steps comprising: 

receiving information identifying a plurality of data sources, each data source comprising one or more data assets, each data asset comprising fields; 

for each of the plurality of data sources, retrieving metadata describing the data stored in the data source; 

receiving a natural language question; 

generating a virtual data model from the natural language question, the virtual data model comprising one or more entities, each entity comprising fields; 

for each of one or more entities from the virtual data model: determining a set of data assets matching the entity from the plurality of data sources, 



for each data asset from the set of data assets, determining a score for the data asset as a weighted aggregate over previously asked questions associated with the data asset, wherein each previously asked question is weighted based on a frequency of access of the data asset in response to being presented as a result for that question, 

ranking the data assets of the set based on the scores of the data assets, 

configuring for display via a user interface, a subset of the set of data assets selected based on the ranking of the data assets of the set, and receiving a selection of a data asset from the set via the user interface; 

generating an execution plan comprising instructions for accessing the data for the virtual data model from the plurality of data sources based on the received selections of data assets; 

executing the execution plan to generate a result for the question; and 

sending the generated result of the question via a user interface



It is clear that all the elements of the application claims [1, 13, and 20] are to be found in patent claims [1, 13, and 18], (as the application claims [1, 13, and 20] fully encompasses patent claims [1, 13, and 18]).  The difference between the application claims  [1, 13, and 20] and the patent claims [1, 13, and 18] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus, the invention of claims [1, 13, and 18] of the patent is in effect a “species” of the “generic” invention of the application claims [1, 13, and 20].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 2 and 14 of the current application correspond to claim 8 of U.S. Patent No. 11,360,969.
Claims 4 of the current application corresponds to claim 10 of U.S. Patent No. 11,360,969.
Claims 5 and 16 of the current application correspond to claim 6 of U.S. Patent No. 11,360,969.
Claims 6 of the current application corresponds to claim 7 of U.S. Patent No. 11,360,969.
Claims 7 and 17 of the current application correspond to claim 11 of U.S. Patent No. 11,360,969.
Claims 8-12, 18, 19, 21, and 22 of the current application do not correspond to any claims of U.S. Patent No. 11,360,969.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672